Title: To Thomas Jefferson from William Short, 27 December 1797
From: Short, William
To: Jefferson, Thomas


                    Jefferson. Dec. 27. Acknowlege his of March. 12. and June 30. 97—successive causes of delay of my departure for Ame.—death of an old lady—gratitude of the young one for the expressions of his letter—have passed most of my time here in the country—in calm and study—an extensive library here. The affair of the 9. m. dol.—the last letter from S. of S. of July 17. 96.—never received any letter from Mr. R. of any other than a public nature—he was not therefore my private agent—beg Jff. to press the conclusion of this affair—and if necessary to recur to Mr. R’s letters in the Dep. of State from Nov. 94. Drew on our bankers last spring for the quarter’s salary for return—but this has nothing in common with the 9. m. doll.—my hope that my salary will be allowed until I received the letter of recreance, notwithstanding an expression in a former letter to the S. of S. from Madrid. Wish Ind. camp to be tenanted out if possible—desire to place all I have disponible in this way—shall be one of my pursuits on my arrival in America—suppose the farther north, the better the chance for tenants—prefer his neighborhood if tenants to be found—do not intend to acquire slaves—consider land rent at 5 p ct. equal to funds at 6. p. ct. Desire that my cash may be employed as he may judge best—but employed—and that Barnes, may constantly apply the interest as it accrues—as I shall have with me for my immediate expences—know nothing from my brother of my western lands—ignorant of the [acreage] a tract—consider property every where as in an unhinged state, and therefore wish to attend to the little I have (disposed generally to see en [noir]—combat this disposition but it is too often confirmed by my experience). Have never received Colo. Skipwith’s account—although faithfully promised for the winter of 90. Inclose a letter for my brother, and one from Cleresseat, which had been accidentally long detained by me—Pougens, and his wish to send his editions to the U.S. for sale. (Sib. barley—wish that the Agents of the U.S. should be instructed to collect in the several countries where they be, what may be useful to be introduced into the  agriculture and manuf. of the U.S.—this might be more useful than their political speculations, or the treaties they have or may make. Mention that concluded in Spain—did not approve it—have been silent since its conclusion and why—a well intentioned man—[…]—advised me to publish something in America, as he was sure it was generally thought there I had been recalled. A long time since I have so much dwelt on such subjects—have divorced with public affairs since leaving Spain)—have not seen our 3. commissioners (for 5. or 6. years back—it seems to me “we have done these things &c.” The pleasure I expect in talking over with him past scenes. The pain of appearing in some degree a stranger to my country by my long absence—my love not diminished). My fixed intention to embark in the spring—but wish him to [send] a line or two.
                